ACCEPTED
12-14-00314-CR; 12-14-00315-CR; 12-14-316-CR; 12-14-00317-CR; 12-14-00318-CR
                                               TWELFTH COURT OF APPEALS
                                                               TYLER, TEXAS
                                                         7/29/2015 2:51:36 PM
                                                                CATHY LUSK
                                                                       CLERK




                                     FILED IN
                              12th COURT OF APPEALS
                                   TYLER, TEXAS
                              7/29/2015 2:51:36 PM
                                   CATHY S. LUSK
                                       Clerk